Citation Nr: 1719650	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the reduction in the disability rating for degenerative joint disease of the right knee on the basis of limited flexion, from 20 percent to 10 percent, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Simpson, Counsel






INTRODUCTION

The Veteran served on active military duty from January 1955 to January 1957.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2015 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA) that reduced the evaluation for degenerative joint disease, right knee on the basis of limited flexion from 20 percent to 10 percent disabling effective February 1, 2016.

The Board notes that the Informal Hearing Presentation by the representative identifies the appealed issues as an increased rating, to include the propriety of the reduction and total disability rating based upon individual unemployability (TDIU).  

The Board declines to assume jurisdiction for the increased rating and TDIU issues and will refer these matters to the RO for adjudication below.  The November 2015 rating decision is identified as the appealed decision in the September 2016 VA Form 8, Certification of Appeal.  It is limited to the reduction of the right knee disability rating.  The RO mistakenly characterized the issue as an increased rating in the April 2016 statement of the case (SOC), September 2016 supplemental statement of the case (SSOC) and September 2016 VA Form 8 Certification of Appeal.  However, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  Moreover, the Veteran indicated in his substantive appeal (VA Form 9) that the issue he was appealing was the propriety of the reduction.  In addition, there is no decision denying an increased rating from which the Veteran could appeal.  Since the issue of the appealed November 2015 rating decision is the propriety of a rating reduction and not an increased rating, the Board declines to assume jurisdiction.  Peyton v. Derwinski, 1 Vet. App. 282 (1991) (distinguishing claims for rating reduction and increase rating); Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU must be considered when raised by the record in increased rating claims).

The issues of an increased rating for right knee disability and entitlement to TDIU must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2016).  See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The November 2015 rating decision, in which the RO reduced the disability rating for degenerative joint disease of the right knee on the basis of limited flexion, from 20 percent to 10 percent effective February 1, 2016, was based on an inadequate examination report.  


CONCLUSION OF LAW

The November 2015 rating decision reducing the disability rating assigned for degenerative joint disease of the right knee on the basis of limited flexion from 20 to 10 percent is void ab initio.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999) (internal citations omitted).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.   Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that such improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 250 (2000).

The January 2015 RO proposal appears to rely on the November 2014 VA examination report.  The November 2015 RO decision cites January 2015 private medical records from Dr. S and a February 2015 VA Disability Benefits Questionnaire (DBQ).  The February 2015 DBQ appears to have been completed by the Veteran instead of a treating clinician.  He used this form to dispute the adequacy of the November 2014 VA examination.  Specifically, he reported that the November 2014 VA examiner did not perform a physical examination.

The Board finds the November 2014 VA examination and January 2015 range of motion study by Dr. S to be inadequate for adjudication purposes.  These examination reports do not include any testing for pain on passive motion, or specify ranges of motion on weight-bearing and non-weight-bearing for both the joint in question and the paired joint.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Thus, they are inadequate for adjudication purposes and cannot be the basis of the rating reduction.  Schafrath, 1 Vet. App. at 594 (reduction cannot be based upon an incomplete examination report).

In sum, because the RO relied on an inadequate examination report in proposing the reduction, the reduction from 20 to 10 percent for degenerative joint disease of the right knee on the basis of limited flexion is set aside, and the 20 percent rating is restored.


ORDER

Restoration of a 20 percent rating for degenerative joint disease of the right knee on the basis of limited flexion is granted, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


